Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, 25-28, 35 and 36 are presented.
Allowable Subject Matter
Claims 1-23, 25-28, 35 and 36 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Claims 1-16 were indicated as allowable in previous Office action (01/13/2022), page 13.
Applicant has amended claim 17 to mirror subject matters of claim 1.
As such, upon reevaluation and updated searches, claims 17 and respective dependent claims are deemed allowable along with claims 1-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered pertinent to the invention include:
Kurs et al. (US 2010/0164296) - Described herein are improved configurations for a wireless power transfer system with at least one adjustable magnetic resonator that may include a first magnetic resonator with a plurality of differently sized inductive elements, at least one power and control circuit configured to selectively connect to at least one of the plurality of differently sized inductive elements, one or more additional magnetic resonators separated from the first magnetic resonator, and measurement circuitry to measure at least one parameter of a wireless power transfer between the first magnetic resonator and the one or more additional magnetic resonators. One or more connections between the plurality of differently sized inductive elements and the at least one power and control circuit may be configured to change an effective size of the first magnetic resonator according to the at least one parameter measured by the measurement circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645